COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:             01-20-00777-CV
Trial Court Cause
Number:                   2019-57418
                          Nationwide Coin & Bullion Reserve, Inc. and Dallas Paskell, Turner Jones, Lawrence
Style:                    Kuykendall and Melida Jones
                          v. William Ciarlone
Date motion filed:        August 9, 2022
Type of motion:           Motion to Extend Word Limit for Response to Motion for Rehearing En Banc
Party filing motion:      Appellee William Ciarlone

Ordered that motion is:

            Granted


            Other:
          Should appellants Nationwide Coin & Bullion Reserve, Inc. and Dallas Paskell, Turner Jones, Lawrence
          Kuykendall, and Melida Jones choose to file a reply to the motion for rehearing en banc, the reply may
          contain an additional 1,000 words.



Judge's signature: /s/ Peter Kelly
                          Acting individually


Date: August 11, 2022